Citation Nr: 1012928	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss and, if so, whether service 
connection is warranted. 

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
tinnitus and, if so, whether service connection is 
warranted.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome (IBS), claimed 
as secondary to an acquired psychiatric disorder, to include 
PTSD.

5.  Entitlement to service connection for hypothyroidism, 
claimed as secondary to Agent Orange exposure.

6.  Entitlement to service connection for sleep apnea, 
claimed as secondary to an acquired psychiatric disorder, to 
include PTSD.

7.  Entitlement to service connection for a right hand 
disorder.

8.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to December 
1971, which included a tour of duty in the Republic of 
Vietnam from December 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the psychiatric claim filed by the 
Veteran has been adjudicated by the RO as service connection 
for PTSD.  However, during the course of this appeal, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any 
mental disability which may reasonably be encompassed by the 
claimant's description of the claim, the reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Review of the evidentiary record in 
this case reveals that the Veteran was diagnosed with 
depressive disorder on Axis I by the VA examining 
psychologist who evaluated the Veteran for PTSD.  See 
November 2006 VA PTSD examination report; see also McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (holding that the 
requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.).  Thus, in consideration of the 
foregoing and as explained below, the Board finds that the 
issue on appeal involving PTSD is now more appropriately 
characterized as reflected on the first page of this 
decision.  

The issues of (1) service connection for tinnitus (as a 
reopened claim); (2) entitlement to service connection for 
an acquired psychiatric disorder to include PTSD; (3) 
entitlement to service connection for a gastrointestinal 
disorder to include IBS; (4) entitlement to service 
connection for sleep apnea; and (5) entitlement to service 
connection for a right hand disorder are herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  In a final July 1992 decision, the Board denied the 
Veteran's claim of service connection for defective hearing, 
on the basis that defective hearing was not demonstrated in 
service and high frequency sensorineural hearing loss was 
first shown in 1974, which was several years after service.  
The Board further found that hearing loss which manifested 
after service was not shown to be causally related to any 
incident of service, to include acoustic trauma.  

2.  The Veteran submitted additional evidence in support of 
a claim for hearing loss in August 1992.  In December 1992, 
the RO denied the Veteran's request to reopen his previously 
disallowed claim for defective hearing, on the basis that 
the evidence was either previously considered or did not 
establish that hearing loss was manifested in service or 
that sensorineural hearing loss was manifested to a 
compensable degree within one year after separation.  The 
Veteran was notified of that decision as well as his 
appellate rights in January 1993.  

3.  The December 1992 rating decision was not appealed, and 
is therefore final.    

4.  Evidence received subsequent to the December 1992 rating 
decision is either duplicative of evidence previously of 
record or does not relate to an unestablished fact necessary 
to substantiate the claim.

5.  In an unappealed April 1988 rating decision, the RO 
denied the Veteran's claim of service connection for 
tinnitus, on the basis that the first evidence of tinnitus 
was in July 1974 and there was no complaint of tinnitus or 
injury to the tympanic membrane in service.  

6.  The April 1988 rating decision was not appealed, and is 
therefore final.  

7.  Evidence received subsequent to the April 1988 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.

8.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange or other herbicide agents.

9.  A preponderance of the evidence is against a finding 
that the Veteran's hypothyroidism is related to service, to 
include presumed herbicide exposure.

10.  A preponderance of the evidence is against a finding 
that the Veteran has a current right ankle disorder which is 
related to service.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).  

2.  New and material evidence has not been presented, and 
the claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2009).  

3.  The April 1988 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1990).

4.  New and material evidence has been presented, and the 
claim of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).  

5.  Hypothyroidism was not incurred in or aggravated by 
active military service, nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

6.  A right ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent 
any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and to 
establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The claimant must also be 
notified of what constitutes both "new" and "material" 
evidence to reopen the previously denied claim.  The Court 
further held that, in the context of a claim to reopen, VA 
look at the bases for the denial in the prior decision and 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither 
the Veteran nor his representative has alleged any 
prejudicial or harmful error in VCAA notice. 

Upon review of the record, the Board concludes that the 
Veteran was provided with proper VCAA notice prior to the 
May 2007 rating decision which initially denied the claims 
adjudicated herein by way of VCAA notice letters dated in 
August 2006 (i.e., bilateral hearing loss and tinnitus, and 
thyroid disease due to Agent Orange exposure) and September 
2006 (i.e., right ankle) for reasons explained below. 

The Veteran was informed in the aforementioned VCAA notice 
letters of the evidence needed to establish entitlement to 
service connection for his claimed disabilities.  He was 
also advised regarding what evidence VA would obtain and 
make reasonable efforts to obtain on his behalf in support 
of his claims.  

In particular regard to Dingess requirements, the Veteran 
was informed how VA determines the disability rating and 
effective date once service connection is established in 
each of the notice letters identified above.

In regard to additional Kent notice requirements relevant to 
the Veteran's requests to reopen, the Board notes that the 
RO explained in the August 2006 VCAA notice letter that the 
Veteran's claims for hearing loss and tinnitus had been 
previously denied, he had been notified of those decisions, 
and the decisions had become final.  The last prior denial 
for tinnitus was properly identified by the RO as the April 
1988 rating decision for tinnitus.  While the last prior 
denial for hearing loss was misidentified as the July 1992 
Board decision instead of the December 1992 rating decision, 
the reason for the denial of the claim is essentially the 
same.  Thus, there is no prejudice to the Veteran despite 
the error.  

In the August 2006 notice letter, the RO explained that VA 
needed new and material evidence in order to reopen the 
claims.  The RO also appropriately defined new and material 
evidence as evidence submitted to VA for the first time that 
pertains to the reason the claim was previously denied and 
raises a reasonable possibility of substantiating the claim.  
The RO explained that the Veteran's claim for hearing loss 
was previously denied because the evidence showed that he 
had a temporary shift in hearing in service and no permanent 
damage had occurred.  Although the RO inaccurately wrote 
that the Veteran's tinnitus claim was denied because there 
was evidence of injury to the tympanic membrane, that 
appears to be a typographical error.  The April 1988 rating 
decision reads that there was no evidence of injury to the 
tympanic membrane in service.  Regardless, the Veteran has 
demonstrated an adequate understanding of what evidence is 
needed to reopen his claim in correspondence submitted 
during the course of this appeal.  See, e.g., the July 2007 
Notice of Disagreement (NOD) and the September 2008 VA Form 
9.  Moreover, the Board has determined that new and material 
evidence sufficient to reopen the claim has been presented, 
for reasons explained below.  Thus, in consideration of the 
foregoing, the Board finds that the August 2006 VCAA notice 
letter satisfies Kent, supra.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the 
August 2008 SOC, and the SSOCs issued in April 2009 and June 
2009, which cumulatively included a discussion of the facts 
of the claims, pertinent laws and regulations, notification 
of the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in January 2007 (i.e., 
audio examination for hearing loss and tinnitus) and October 
2008 (i.e., orthopedic examination for right ankle).  The 
examination report with respect to the right ankle is deemed 
adequate for the purposes of this adjudication for reasons 
explained in greater detail below.  As for the audiological 
examination, as explained below, it appears that the 
examiner did not have access to all of the documentation 
contained in the claims folder.  Thus, he did not have 
sufficient facts and data when rendering his opinion 
regarding the relative probability of a relationship between 
hearing loss and tinnitus and service.  

The Veteran's tinnitus claim is found to be reopened by way 
of the submission of new and material evidence and is being 
remanded for a supplemental nexus opinion, as will be 
explained below.  Thus, an adequate opinion should be 
obtained on remand.  However, in regard to the hearing loss 
claim, the Board notes no supplemental medical opinion is 
needed.  The Veteran has not submitted new and material 
evidence sufficient to reopen the claim.  Under 38 C.F.R. 
§ 3.159(c)(4)(iii), a medical examination will be provided 
to the Veteran in connection with a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.   The Board recognizes that, once 
VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  However, the Veteran was represented and 
advised throughout the course of this appeal by a State 
service organization which is informed regarding the laws 
and regulations pertaining to requests to reopen previously 
disallowed claims.  The SOC also specifically includes the 
regulation cited above.  Thus, the Veteran, through his 
representative, was aware or should have been aware that a 
medical nexus opinion would be obtained only if new and 
material evidence was presented with respect to the claim.  
As will be explained below, the Veteran had not presented 
evidence sufficient to reopen the claim.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim of service connection for hypothyroidism.  
However, the Board finds that the evidence, which shows that 
the Veteran did not have the claimed disorder during service 
and does not reflect competent evidence showing a nexus 
between service, to include as due to presumed herbicide 
exposure, and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Also, post-service VA and private treatment records 
adequately identified as relevant to the claims have been 
obtained, to the extent possible, and are associated with 
the claims folder.  The record further includes statements 
from the Veteran's private medical providers, lay 
statements, a medical article, and the Veteran's service 
treatment records (STRs).    

Neither the Veteran nor his representative has made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to the claims 
adjudicated herein.  In view of the foregoing, the Board 
will proceed with appellate review.  

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claims involve entitlement to bilateral hearing loss 
and tinnitus.  These claims are based upon the same factual 
basis as the Veteran's previous claims, which were denied in 
the July 1992 Board decision and the April 1988 rating 
decision that are final.  As such, it is appropriate for the 
Board to consider both of these claims as requests to reopen 
the previously denied claims.  Boggs v. Peake, 520 F.3d. 
1330 (Fed. Cir. 2008).

It appears that the RO determined that new and material 
evidence had been presented sufficient to reopen the 
Veteran's hearing loss and tinnitus claims.  However, in 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that 38 U.S.C.A. 
§§ 5108, 7104, establishes a legal duty for the Board to 
consider the issue of new and material evidence regardless 
of the RO's determination as to that issue.  The Board may 
not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before 
the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his 
claims was filed in May 2006.  Effective from August 29, 
2001, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the 
purposes of reopening a claim, unless it is inherently false 
or untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Bilateral hearing loss

In its July 1992 decision, the Board denied the Veteran's 
claim of service connection for defective hearing.  (Service 
connection for bilateral hearing loss had previously been 
denied by the Board in a final August 1977 decision).  The 
Board reasoned that defective hearing was not demonstrated 
in service and high frequency sensorineural hearing loss was 
first shown in 1974, which was several years after service.  
The Board further found that hearing loss that manifested 
after service was not shown to be etiologically related to 
any incident of service to include acoustic trauma.  The 
Veteran received notification of the Board's decision as 
well as his appellate rights; however, he did not appeal the 
Board's decision to the Court.  Consequently, the Board's 
decision is final.  

The Veteran submitted additional evidence in support of a 
claim for hearing loss in August 1992, a month after the 
issuance of the Board decision.  In December 1992, the RO 
again denied his request to reopen his previously disallowed 
claim for defective hearing because the additional evidence 
did not show that hearing loss manifested in service or that 
sensorineural hearing loss manifested to a compensable 
degree within one year of separation.  The Veteran was 
notified of the decision as well as his appellate rights in 
January 1993; however, he did not appeal the decision.  
Thus, the December 1992 rating decision is the last prior 
final denial of the claim.    

The pertinent evidence of record at the time of the December 
1992 rating decision included the Veteran's STRs, a letter 
from a private otolaryngologist dated in September 1976, a 
copy of a private audiogram dated in September 1976, the 
November 1976 VA audiological evaluation report, the 
Veteran's DD Form 214, treatment records from a private 
audio clinic dated from January 1982 to September 1987, a 
letter from a ear clinic physician (C.A.M., Jr., M.D.) dated 
in February 1991 that includes a medical nexus opinion, the 
December 1991 RO hearing transcript, lay statements from a 
servicemember who served with the Veteran and his wife, 
letters written by the Veteran to his wife during his period 
of active service, and several written statements from the 
Veteran and/or his former representative.

The pertinent evidence received since the December 1992 
denial of the Veteran's claim consists of additional written 
statements submitted by the Veteran and/or his 
representative, a copy of a service personnel record (SPR), 
a duplicate copy of the Veteran's DD Form 214, a private 
audiogram dated in September 2006, the October 2006 PTSD 
examination report, an article regarding Operation Imperial 
Lake, the January 2007 VA audiological examination report 
that includes a medical nexus opinion, private treatment 
records dated from May 2001 to August 2006, the October 2008 
hand, thumb, and fingers examination report, and VA 
treatment records from October 2008 to June 2009.

After review of the evidence received since December 1992, 
the Board finds that it does not qualify as new and material 
evidence and is therefore insufficient to reopen the claim.  
Indeed, none of the evidence shows that the Veteran's 
current bilateral hearing impairment is related to his 
period of active military service, to include any acoustic 
trauma sustained therein, or that sensorineural hearing loss 
manifested to a compensable degree within one year of 
discharge.  
  
The Veteran's DD Form 214 and the written statements by the 
Veteran are essentially duplicative of evidence already 
considered at the time of the December 1992 rating decision 
and, consequently, are not new.  

Also, there is a copy of an SPR of record, which notes that 
the Veteran participated in combat actions in the Republic 
of Vietnam on December 22, 1970, and participated in 
Operation Imperial Lake from December 22, 1970, to February 
5, 1971.  It also appears that the RO has now conceded that 
the Veteran had combat service based upon the SPR and 
article related to Operation Imperial Lake.  However, the 
Veteran's in-service noise exposure was previously accepted 
as credible and was not the reason for denial of the 
Veteran's claim.  See July 1992 Board decision, p. 4.  
Rather, the Veteran's claim was denied on the basis that 
hearing loss was not demonstrated until approximately three 
years after separation from active service.  Although the 
Veteran is shown to have participated in combat and had 
combat noise exposure, a causal link between his current 
bilateral hearing loss and his period of active military 
service must still be established.  See Wade v. West, 11 
Vet. App. 302 (1998) (holding that evidence of a causal 
nexus between an in-service event and a current disability 
is still required even when a veteran is shown to have 
participated in combat).  Thus, the SPR, while new, is not 
material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.   

In addition, the September 2006 private audiogram associated 
with the record shows audiometric thresholds depicted by 
graph and notes that the Veteran has speech discrimination 
scores of 80 percent in both ears.  The audiogram shows that 
the Veteran meets the definition of a bilateral hearing 
impairment as defined by VA regulation.  However, there is 
no medical opinion included regarding the etiology of the 
Veteran's hearing loss included in the record.  The presence 
of defective hearing was already established at the time of 
the December 1992 rating decision.  Thus, while this 
evidence may be new because it was not of record at the time 
of the last final decision, it is not also material because 
it does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim.  

Further, the January 2007 VA audiological examination report 
includes audiometric results and speech recognition scores, 
which again show that the Veteran has a bilateral hearing 
impairment as defined by VA regulation.  However, the 
examiner concluded that the Veteran's hearing loss occurred 
after leaving the service and did not causally or 
etiologically link the Veteran's hearing loss to service.  
He specifically noted that the Veteran's STRs did not 
support his claim of service connection for hearing loss.  
The negative nexus opinion included in the January 2007 VA 
audiological examination report does not relate to a 
previously unestablished fact necessary to substantiate the 
claim. Thus, this evidence, while new, is not also material.

Moreover, the treatment records and other examination 
reports now associated with the claims folder which were not 
of record at the time of the prior final decision, while 
new, are not also material.  None of the newly submitted 
evidence includes any competent medical evidence, such as an 
opinion, linking the Veteran's current bilateral hearing 
impairment to any incident or event of service.  As a 
result, the treatment records and examination reports do not 
constitute material evidence.        

In summary, while most of the evidence associated with the 
claims folder since the December 1992 denial may be 
considered new because it was not before VA at the time of 
that decision, none of the newly submitted evidence is also 
material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.  
Accordingly, because the Board has determined that new and 
material evidence has not been presented, the Veteran's 
claim of service for bilateral hearing loss is not reopened.
  
B.  Tinnitus

In its April 1988 rating decision, the RO denied the 
Veteran's claim of service connection for tinnitus.  The RO 
reasoned that that the first evidence of tinnitus was in 
July 1974 and there was no complaint of tinnitus or injury 
to the tympanic membrane in service.  The Veteran received 
notification of the decision as well as his appellate 
rights; however, he did not appeal the RO's decision.  
Consequently, the RO's decision is final.  

The pertinent evidence of record at the time of the April 
1988 rating decision included the Veteran's STRs, a letter 
from a private otolaryngologist dated in September 1976, a 
copy of a private audiogram dated in September 1976, the 
November 1976 VA audiological evaluation report, and several 
written statements from the Veteran and/or his former 
representative.

The pertinent evidence received since the April 1988 denial 
of the Veteran's claim consists of additional written 
statements submitted by the Veteran and/or his 
representative, the Veteran's DD Form 214, treatment records 
from a private audio clinic dated from January 1982 to 
September 1987, a letter from a ear clinic physician 
(C.A.M., Jr., M.D.), the December 1991 RO hearing 
transcript, lay statements from a servicemember who served 
with the Veteran and his wife, letters written by the 
Veteran to his wife during his period of active service, a 
copy of a service personnel record (SPR), a duplicate copy 
of the Veteran's DD Form 214, a private audiogram dated in 
September 2006, the October 2006 PTSD examination report, an 
article regarding Operation Imperial Lake, the January 2007 
VA audiological examination report that includes a medical 
nexus opinion regarding tinnitus, private treatment records 
dated from May 2001 to August 2006, the October 2008 hand, 
thumb, and fingers examination report, and VA treatment 
records from October 2008 to June 2009.

After careful review of the evidence received since April 
1988, the Board finds that it does qualify as new and 
material evidence and is, therefore, sufficient to reopen 
the claim.  In particular, the Board notes that the Veteran 
wrote in a statement received in November 1991 that he has 
had continuous ringing in his ears since 1970.  The Veteran 
similarly wrote in the September 2008 VA Form 9 that he has 
had ringing in his ears since service.  The Veteran is 
considered competent to report the onset of tinnitus, and 
his account was not of record at the time of the April 1988 
rating decision.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) ("ringing in the ears is capable of lay 
observation").  Moreover, his credibility is presumed for 
the purposes of reopening his previously disallowed claim.  
See Duran, supra.  

Thus, the evidence discussed above that has been associated 
with the claims folder since the April 1988 denial is both 
new and material because it was not before VA at the time of 
that decision and relates to a previously unestablished fact 
necessary to substantiate the Veteran's claim.  
Specifically, it contains competent lay evidence relating 
the onset of the Veteran's tinnitus to service.  
Accordingly, because the Board has determined that new and 
material evidence has been presented, the Veteran's claim of 
entitlement to service connection for tinnitus disorder is 
reopened.  However, additional development is needed in 
regard to the claim, as will be discussed in the remand 
portion of the decision below, prior to adjudication on the 
merits.    

III.  Service connection for hypothyroidism and a right 
ankle disorder

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (Board must review the entire record, but does 
not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked items of evidence not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d). 

Lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay persons can also provide an eye-witness account of an 
individual's visible symptoms.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).
	
	In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").
	
	A.  Hypothyroidism
	
	The Veteran seeks service connection for hypothyroidism as 
secondary to in-service Agent Orange exposure. 
	
In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide 
agents, the Veteran must show the following:  (1) that he 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; (2) 
that he currently suffers from a disease associated with 
exposure to certain herbicide agents enumerated under 38 
C.F.R. § 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period prescribed in section 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The evidentiary record confirms that the Veteran served in 
the Republic of Vietnam from December 1970 to May 1971.  
Thus, he has the requisite service in Vietnam as defined by 
38 C.F.R. § 3.307(a)(6)(iii), and therefore, he is presumed 
by law to have been exposed to herbicide agents, to include 
Agent Orange, during service in the absence of affirmative 
evidence to the contrary. 

In addition, the evidence sufficiently establishes that the 
Veteran has current hypothyroidism.  In private treatment 
records dated in 2006, it is noted by the Veteran's treating 
physician (Dr. G.W.) on several entries that he had 
presented for follow-up of his hypothyroidism, among other 
medical ailments.  In addition, although Dr. G.W. commented 
in a March 2006 treatment record that the Veteran's prior 
thyroid study in 2004 was normal, he also increased the 
prescribed dosage of Synthroid to treat the Veteran's 
thyroid disorder.  Thus, the presence of current 
hypothyroidism is shown.    

Nonetheless, as will be explained in greater detail below, 
the Veteran is not entitled to presumptive service 
connection based on herbicide exposure because 
hypothyroidism is not enumerated as a disease associated 
with herbicide exposure under 38 C.F.R. § 3.309(e).  See, 
e.g., McCartt v. West, 12 Vet. App. 164 (1999).  

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Under Section 3 of the Agent Orange Act of 1991, Public Law 
No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
entered into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam and various diseases suspected to 
be associated with such exposure.  The NAS was to determine, 
to the extent possible, whether there is a statistical 
association between the suspect disease and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; the increased risk of disease among 
individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act 
of 1991 and based on the studies by the NAS, has determined 
that there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 
Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 
(Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 
2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  The 
most recent issuance by the Secretary has added AL 
amyloidosis to the list of presumptive disabilities in the 
regulation.  See Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 
2009).  However, since the Secretary has not specifically 
found a linkage between hypothyroidism and any herbicide 
exposure, the claimed disorder cannot be presumed to be due 
to Agent Orange exposure. 

It is further noted that, on July 24, 2009, the NAS released 
Veterans and Agent Orange, Update 2008.  This information is 
available on the NAS publications website, 
"http://www.nap.edu/," on the Internet.  In the report, on 
pages 635 through 636, the NAS concludes that there is 
"inadequate or insufficient evidence of an association 
between exposure to the chemicals of interest and clinical 
or overt adverse effects on thyroid homeostasis." 

Furthermore, the Veteran acknowledged, in the September 2008 
VA Form 9, that he was aware that the disorder was not among 
those listed as a presumptive condition associated with 
herbicide exposure and said that he desires to have to the 
disorder "added to the list of [Agent Orange] presumptive 
conditions."    

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) for reasons 
explained above, he is not precluded from an evaluation as 
to whether he is otherwise entitled to service connection on 
a direct basis under 38 C.F.R. § 3.303.  The U.S. Court of 
Appeals for the Federal Circuit has held that, when a 
claimed disorder is not included as a presumptive disorder, 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

In the present case, there is no competent or probative 
evidence of record which establishes that the Veteran's 
hypothyroidism was incurred in or aggravated by his military 
service.  His STRs are devoid of any symptoms, findings, or 
treatment of hypothyroidism and the earliest diagnosis of 
the disorder included in the record is in August 2001, 
approximately three decades after separation from active 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Moreover, the Veteran does not contend that hypothyroidism 
first manifested during his military service and has not 
asserted a continuity of hypothyroidism symptomatology since 
service.  He has only contended that his hypothyroidism 
developed as a result of in-service herbicide exposure.  

No competent medical evidence or professional has linked the 
Veteran's hypothyroidism to service, to include his presumed 
exposure to herbicide agents, despite the Veteran's 
assertion that he has provided "sound medical proof" that 
the condition is caused by herbicide exposure.  Although the 
Board recognizes that the Veteran has submitted an article 
from the Oxford Journal which he believes supports his 
assertion that exposure to herbicide agents caused his 
hypothyroidism, the article submitted specifically addresses 
exposure to dioxins and herbicide agents and its 
relationship to hyperinsulinemia and insulin resistance.  
Hyperinsulemia is defined as having excessively high insulin 
levels.  On the other hand, hypothyroidism is defined as 
deficiency of thyroid activity, characterized by decrease in 
basal metabolic rate, fatigue, and lethargy.  See Dorland's 
Illustrated Medical Dictionary (30th ed. 2003).  Thus, it 
appears that the article does not in any way address the 
disorder of hypothyroidism and its relationship to herbicide 
exposure.  However, even if the article did suggest such a 
relationship, the Board affords more probative value to the 
NAS findings than the article provided by the Veteran, 
because the NAS has analyzed numerous studies over a number 
of years regarding the positive association between various 
diseases and herbicide exposure and no association between 
the development of a hypothyroidism and herbicide exposure 
has been found.  

Although the Board recognizes that the Veteran has asserted 
that his hypothyroidism should be a qualifying disability 
for the purpose of establishing presumptive service 
connection based on exposure to herbicide agents, he is a 
lay person and is not competent to provide an etiological 
opinion regarding the relationship between his claimed 
hypothyroidism and presumed exposure to herbicide agents.  
See VA Form 646 dated October 2009.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Moreover, as explained above, the competent medical evidence 
of record weighs against a finding that the Veteran's 
claimed hypothyroidism is related to active military service 
to include presumed herbicide exposure at this time.  The 
Board affords this evidence more probative value than the 
Veteran's unsupported lay assertions in resolving the 
medical question of whether his hypothyroidism is related to 
service.  
	
In summary, the Board finds the Veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is provided, the competent and probative 
evidence of record does not show hypothyroidism was incurred 
during military service, and there is no competent medical 
evidence of record relating the Veteran's hypothyroidism to 
his military service to include his exposure to herbicides.  
Therefore, based upon the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the claim for service 
connection for hypothyroidism, to include as secondary to 
herbicide exposure, and the benefit-of-the-doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
	
	B.  Right ankle disorder

The Veteran seeks service connection for a right ankle 
disorder, asserting that he experienced a right ankle injury 
in service and continued to have pain thereafter.  

Review of the evidentiary record confirms that the Veteran 
was treated for right ankle pain in service.  Indeed, the 
STRs show that he presented for treatment with complaint of 
a swollen right ankle on February 16, 1971, which was during 
his tour of duty in Vietnam.  The examiner noted a past 
medical history of "14 months" with no further elaboration.  
The Veteran was then referred to the battalion aid station 
(BAS) for further evaluation.  However, no further 
references to right ankle problems are shown in service, and 
the Veteran's feet and lower extremities were clinically 
evaluated as normal at the December 1971 examination 
performed in connection with his release from active duty.  

The evidence does not show that the Veteran has a current 
right ankle disorder related to his period of active 
military service, to include any incident or event therein 
for reasons explained below.  

The Veteran was afforded with a VA medical examination in 
connection with his claim in October 2008.  As part of the 
examination, he had an X-ray of his right ankle performed 
and the noted impression on the radiological report was that 
the ankle was "essentially normal."  Based on his review of 
the claims folder, the STRs, and the radiological report as 
well as his examination of the Veteran, the VA examiner 
concluded that the Veteran had a normal right ankle 
examination with no obvious residuals from service.  

In addition, the Board observes that the Veteran's treatment 
records do not contain a current diagnosis of a right ankle 
disorder.  Thus, in consideration of the foregoing, the 
Board finds that a current right ankle disability is not 
established.

In making this determination, the Board has considered the 
Veteran's assertion that he developed right ankle pain in 
service and continues to have right ankle pain.  However, a 
symptom such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Although the Veteran is competent to report the observable 
symptoms of his claimed ankle disorder (i.e., pain), he is a 
lay person and, consequently, does not have the requisite 
medical expertise to provide a competent diagnosis of a 
right ankle disorder.  The medical evidence fails to 
establish the presence of a current right ankle disorder.  
The Board gives more probative weight to such evidence than 
to the Veteran's lay assertion.        

Thus, although the Veteran was treated for right ankle pain 
and swelling in service, there is no competent evidence of 
record that any residual right ankle disorder currently 
exists.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence 
of evidence of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board recognizes the Court has held that the presence of 
a chronic disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis may be negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the 
overall record fails to support a diagnosis of a claimed 
disability, that holding does not apply.  

For the foregoing reasons, the Board finds that 
preponderance of the evidence is against the Veteran's 
claim, and service connection for a right ankle disorder is 
not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

ORDER

New and material evidence has not been presented, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened.  

New and material evidence has been presented, and the 
Veteran's claim of entitlement to service connection for 
tinnitus is reopened.  

Service connection for hypothyroidism is denied.

Service connection for a right ankle disorder is denied.  


REMAND

After careful review of the evidence, the Board finds that 
additional development is needed before the Board may 
proceed to evaluate the service connection claims identified 
below on the merits.  

A.  Service connection for tinnitus
	
The Veteran seeks service connection for tinnitus, on the 
basis that it developed as a result of acoustic trauma 
sustained during active military service.

In the present case, STRs are devoid of any complaints, 
findings, or treatment for tinnitus.  The December 1971 
separation examination report also shows that the Veteran's 
ears and drums were clinically evaluated as normal at that 
time.  

However, in a September 1976 statement by a private 
physician (Dr. W.K.T.) included in the record, he wrote that 
he saw the Veteran on one occasion in July 1974, when the 
chief complaint was ringing in his left ear.  Dr. W.K.T. 
noted that the Veteran said tinnitus had been present 
approximately two years (i.e., since approximately July 
1972) and seemed to fluctuate for no apparent reason.  He 
also reported a significant history of noise exposure being 
in the artillery for two years in Vietnam, as well as a 
history of perforation in one of his ears in the past. 

The Veteran underwent a VA audiological examination in 
connection with his claim in January 2007.  He told the 
examining audiologist that he had constant tinnitus; it 
appears that the examiner found the Veteran's account of 
current tinnitus credible, because he provided an opinion 
regarding the relative probability of a relationship between 
tinnitus and service in the January 2007 audiological 
examination report.  The examiner concluded that the 
Veteran's tinnitus was not related to his period of military 
service and, in fact, had arisen after his release from 
service.  However, the examiner's opinion is not adequate, 
as it appears that he did not have access to all of the 
evidence included in the Veteran's claims folder when 
rendering his opinion.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).  

In the report, the examiner frequently made reference to the 
fact that "evidently" other audiological reports were done 
in the past and "evidently" the same conclusion was arrived 
at in the past.  However, he did not specifically discuss 
the findings in the reports, or any medical evidence except 
for the STRs.  It is important that the examiner base his or 
her conclusion on sufficient facts and data and fully 
articulate the reasons for arriving at his or her 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In light of the foregoing, the Board finds that a 
remand for a supplemental medical nexus opinion based on 
review of the evidentiary record is necessary. 

B.  Service connection for an acquired psychiatric disorder, 
to include PTSD

The Veteran was afforded a PTSD examination in November 
2006.  At that time, the examiner diagnosed the Veteran with 
depressive disorder, not otherwise specified (NOS), on Axis 
I and concluded that the evaluation did not establish that 
the Veteran had PTSD.  However, as explained above, the 
Veteran's PTSD claim is now broadened to include 
consideration of service connection for any currently 
diagnosed psychiatric disorder in light of the Clemons case.  
As a result, the November 2006 VA PTSD examination report is 
no longer adequate because the examiner did not provide an 
opinion as to whether the Veteran's depressive disorder is 
related to his period of service, to include any incident or 
event therein.  See Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).   Thus, a remand for a supplemental medical 
nexus opinion based on review of the evidentiary record is 
required.    

C.  Service connection for a right hand disorder

The STRs show that, in September 1971, the Veteran presented 
for treatment with complaint of a swollen right hand for one 
day.  Physical examination showed minimal swelling with some 
tenderness in the phalangeal area and full range of motion.  
The noted impression was bruised muscle tissue.  

The Veteran was afforded with a medical examination in 
connection with his claim for a right hand disorder in 
October 2008.  At that time, the examiner wrote that he had 
a normal right hand examination except for a functional mild 
trigger finger third digit which was not related to the 
claimed injury in service and showed no obvious residuals 
from the service claimed injury.  However, although the 
examiner confirmed review of the claims folder as well as 
the STRs, he did not provide any rationale in support of his 
conclusion that the functional trigger finger of the third 
digit is not related to service.  The Court has expressly 
stated that "it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See 
Nieves, supra.  Because the October 2008 VA medical examiner 
provided no reasoning for his conclusion that the trigger 
finger of the third digit shown on examination was not 
related to service and, particularly did not discuss the 
aforementioned STR entry, the examiner's opinion is 
inadequate under Barr, supra.  Consequently, a remand for a 
supplemental medical nexus opinion that includes such 
discussion is required.    

D.  Service connection for a gastrointestinal disorder and 
sleep apnea

The Veteran seeks service connection for his 
gastrointestinal disorder and sleep apnea as secondary to 
PTSD (now more broadly characterized as an acquired 
psychiatric disorder).  Consequently, such issues must also 
be remanded, because they are inextricably intertwined with 
the claim involving a psychiatric disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (holding that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any appellate 
review meaningless and a waste of judicial resources, the 
two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment 
records pertaining to any treatment the 
Veteran has received for tinnitus, a 
psychiatric disorder, gastrointestinal 
disorder, sleep apnea, and a right hand 
disorder from May 2006 to the present.  
The search should include any archived or 
retired records.  Once obtained, the 
treatment records should be associated 
with the claims folder.  Any and all 
negative responses should be properly 
documented in the claims file, to include 
preparing a memorandum of unavailability 
and following the procedures outlined in 
38 C.F.R. § 3.159(e), if appropriate. 

2.  After the above action has been 
accomplished, arrange for a supplemental 
opinion or, if deemed necessary, schedule 
the Veteran for an appropriate examination 
for his claimed tinnitus.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should state whether it is 
at least as likely as not (i.e., to at 
least a 50 percent degree of probability) 
that any identified current tinnitus 
originated in service, was manifested 
within one year after discharge, or is 
otherwise related to active military 
service, to include any acoustic trauma or 
symptomatology shown therein; or whether 
any such a relationship to service is 
unlikely (i.e., a probability of less than 
50 percent).  

b.  The examiner should discuss evidence 
contained in the Veteran's STRs as well as 
post-service lay and medical evidence, to 
include the September 1976 statement from 
Dr. W.K.T. mentioned above, in support of 
any conclusion.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

3.  After the above action has been 
accomplished, arrange for a supplemental 
opinion from a psychiatrist or, if deemed 
necessary, schedule the Veteran for an 
appropriate examination by a psychiatrist 
for his acquired psychiatric disorder.  
The claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail. 


a.  The examiner should identify any 
psychiatric disorder which has been 
demonstrated by the Veteran since May 
2006, and state whether it is at least 
as likely as not (i.e., to at least a 
50 percent degree of probability) that 
any such psychiatric disorder was 
caused by, or was initially manifested 
during, his active military service, to 
include consideration of any 
symptomatology shown therein or any 
incident therein; or whether such 
causation or initial manifestation is 
unlikely (i.e., a probability of less 
than 50 percent).

b.  If, after examination of the 
Veteran and review of the claims 
folder, the examiner finds that the 
Veteran has not suffered from any 
psychiatric disorder, he or she must 
thoroughly explain the basis for his or 
her conclusion.  In addition, the 
examiner should review the diagnosis of 
PTSD made by a private psychiatrist in 
an October 2006 letter and discuss 
whether it conforms to the DSM-IV 
criteria.  

c.  The examiner should provide a 
thorough discussion of the Veteran's 
psychiatric history in the examination 
report, and confirm that the claims 
folder has been reviewed.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

4.  Also, arrange for a supplemental 
opinion or, if deemed necessary, schedule 
the Veteran for an appropriate examination 
for his claimed right hand disorder.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner should identify any 
right hand disorder which has been 
demonstrated by the Veteran since May 
2006, and state whether it is at least 
as likely as not (i.e., to at least a 
50 percent degree of probability) that 
any such right hand disorder was caused 
by, or was initially manifested during, 
his active military service, to include 
consideration of any symptomatology 
shown therein or any incident therein; 
or whether such causation or initial 
manifestation is unlikely (i.e., less 
than a 50 percent degree of 
probability).

b.  If, after examination of the 
Veteran and review of the claims 
folder, the examiner finds that the 
Veteran has not suffered from any right 
hand disorder, he or she must 
thoroughly explain the basis for his or 
her conclusion.  

c.  The examiner should provide a 
thorough discussion of the Veteran's 
medical history with respect to his 
right hand in the examination report, 
and confirm that the claims folder has 
been reviewed.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

5.  If, and only if, it is determined that 
the Veteran has a current psychiatric 
disability related to active service, 
arrange for a medical opinion or, if 
deemed necessary, schedule the Veteran for 
an appropriate examination for his claimed 
gastrointestinal disorder.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any 
gastrointestinal disorder which has 
been demonstrated by the Veteran since 
May 2006, and state whether it is at 
least as likely as not (i.e., to at 
least a 50 percent degree of 
probability) that any such 
gastrointestinal disorder was caused or 
aggravated by the Veteran's psychiatric 
disorder; or whether such causation or 
aggravation is unlikely (i.e., less 
than a 50 percent degree of 
probability).

b.  If, after examination of the 
Veteran and review of the claims 
folder, the examiner finds that the 
Veteran has not suffered from any 
gastrointestinal disorder, he or she 
must thoroughly explain the basis for 
his or her conclusion.  

c.  The examiner should provide a 
thorough discussion of the Veteran's 
medical history with respect to his 
gastrointestinal disorder in the 
examination report and confirm that the 
claims folder has been reviewed.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the baseline level of disability.  

f.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.  

6.  If, and only if, it is determined that 
the Veteran has a current psychiatric 
disability related to active service, 
arrange for a medical opinion or, if 
deemed necessary, schedule the Veteran for 
an appropriate examination for his claimed 
sleep apnea.  The claims file, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner should identify any 
sleep apnea which has been demonstrated 
by the Veteran since May 2006, and 
state whether it is at least as likely 
as not (i.e., to at least a 50 percent 
degree of probability) that any such 
sleep apnea was caused or aggravated by 
the Veteran's psychiatric disorder; or 
whether such causation or aggravation 
is unlikely (i.e., less than a 50 
percent degree of probability).

b.  If, after examination of the 
Veteran and review of the claims 
folder, the examiner finds that the 
Veteran has not suffered from any sleep 
apnea, he or she must thoroughly 
explain the basis for his or her 
conclusion.  

c.  The examiner should provide a 
thorough discussion of the Veteran's 
medical history with respect to his 
sleep apnea in the examination report 
and confirm that the claims folder has 
been reviewed.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

e.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the baseline level of disability.  

f.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

7.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and given an 
appropriate period of time for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


